Appellant complains that the judgment appealed from is excessive. This appellee concedes, and has filed, in this court, a remittitur of $152.05. Therefore the judgment will be reformed by reducing the amount of recovery to the sum of $422.95, and, as reformed, is affirmed. In the absence of a distinct specification calling attention to that fact, the excessive nature of the verdict was not so apparent as to necessarily attract the attention of the trial court, and, as appellant failed in its motion for a new trial to assign this as one of the errors complained of, raising the question for the first time in this court by proposition urged in its brief, we are of opinion that the costs of both this and the trial court should be adjudged against appellant, and it is so ordered.
Other assignments, after due consideration, are overruled.
Reformed and affirmed.
 *Page 173